Per Curiam.
It appears that the respondent entered into a conspiracy with an applicant for admission to the United Odd Fellows Old Age Home and Orphanage to deprive the latter of the sum of $1,268.12, of which the applicant for admission was possessed and which under the by-laws of the borne he was required, upon becoming an inmate, to donate to it. Pursuant to such conspiracy'' the applicant turned the said money over to the respondent upon bis promise that he would repay it upon demand. The respondent applied $816 thereof to his own use. He further deliberately testified falsely in this proceeding.
The respondent should be disbarred.
Present — Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.
Respondent disbarred.